People v Diaz (2019 NY Slip Op 00211)





People v Diaz


2019 NY Slip Op 00211


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Friedman, J.P., Gische, Oing, Singh, Moulton, JJ.


8065 2604N/13

[*1]The People of the State of New York, Respondent,
vAdan Diaz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Hunter Haney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (R. Jeannie Campbell-Urban of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Bonnie G. Wittner, J. at suppression motion and plea; A. Kirke Bartley, Jr., J. at sentencing), rendered July 17, 2014, as amended December 16, 2015, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years, held in abeyance, and the matter remanded to Supreme Court for a hearing on defendant's motion to suppress evidence.
The People concede that defendant is entitled to a Mapp/Dunaway  hearing because his moving papers created a factual issue warranting a hearing, based on the information available to him at the time of the motion (see generally People v Mendoza , 82 NY2d 415 [1993). Furthermore, there are unresolved issues regarding the existence and validity of a GPS search warrant for defendant's car.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK